      Case 8:18-cr-00477-PWG Document 12-1 Filed 11/26/18 Page 1 of 2




                                      ATTACHMENT A
                                  STIPULATION OF FACTS

        The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven thefollowingfacts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

     At all times relevant, the Defendant, TYLER KHAN LIEN ("LIEN'), was employed at
Company A in Rockville, Maryland.

        Between in or about February 2016 and in or about July 2017, in the District of Maryland
and elsewhere, LIEN did knowingly and willfully combine, conspire, confederate and agree with
other persons to knowingly devise a scheme and artifice to defraud Company A, and to obtain
money and property from Company A by means of materially false and fraudulent pretenses,
representations, and promises ("the scheme to defraud"), and for the purpose of executing and
attempting to execute the scheme to defraud did cause to be delivered by the Postal Service or by
private and commercial interstate carrier according to the direction thereon any matter or thing, in
violation of 18 U.S.c. ~ 1341.

         It was part of the conspiracy and scheme to defraud that LIEN fraudulently purchased
electronic devices, including iPhones, for and on behalf of Company A, but without authorization
from Company A. It was further part of the conspiracy and scheme to defraud that LIEN took
actions to conceal the scheme from Company A by having merchant invoices sent directly to LIEN
or by picking up electronic devices directly from merchants. It was further part of the conspiracy
and scheme to defraud that, upon receiving the electronic devices through private and commercial
interstate carriers (usually FedEx), LIEN used the United States Postal Service or private and
commercial interstate carriers to ship the devices from Maryland to locations in California. It was
further part of the conspiracy and scheme to defraud that other individuals in California would
send the devices to a co-conspirator in Vietnam, all with LIEN's knowledge and for the benefit of
LIEN and the co-conspirator.

       The loss to Company A attributable and reasonably foreseeable to LIEN, based on the
fraudulent purchase and conversion of electronic devices, was at least $300,000 and not more than
$400,000.




                                                 9
Case 8:18-cr-00477-PWG Document 12-1 Filed 11/26/18 Page 2 of 2




SO STIPULATED:



                            William D. Moomau
                            Assistant United States Attorney
                                                ,




                              10
